Citation Nr: 1036943	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD) prior 
to December 13, 2006, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating due to individual 
unemployability as a result of service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from April 1970 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's claim was previously before the Board in May 2009 
at which time it was remanded to the Appeals Management Center 
(AMC) for additional development.  The Board finds that the AMC 
has substantially complied with the Board's remand and, 
therefore, adjudication of the Veteran's claim may proceed 
without prejudice to him.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 22, 2005, the Veteran's PTSD was not 
productive of more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  As of November 22, 2005, the Veteran's PTSD has been 
consistent with a disability picture productive of occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood due to 
such symptoms as near-continuous depression affecting the ability 
to function independently, appropriately and effectively; neglect 
of personal appearance and hygiene; and difficulty in adapting to 
stressful circumstances.  

3.  The Veteran's PTSD has not been productive of total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for 
service-connected PTSD were not met prior to November 22, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating in excess of 70 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information 
and evidence not of record that is necessary to substantiate the 
claim; (2) of the information and evidence that VA will seek to 
provide; and (3) of the information and evidence that the 
claimant is expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, at 
a minimum, that VA notify the claimant that he/she must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment in order 
to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 
(2008).  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit 
vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 
(Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) need 
not be veteran specific."  In addition, the Federal Circuit 
determined that "while a veteran's 'daily life' evidence might 
in some cases lead to evidence of impairment in earning capacity, 
the statutory scheme does not require such evidence for proper 
claim adjudication."  Thus, the Federal Circuit held, "insofar 
as the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential 'daily life' evidence, we vacate the 
judgments."

In this case, notice was sent to the Veteran in June 2005, prior 
to the initial adjudication of his claim, that informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  In September 
2006 and May 2009, he was also advised that, should an increase 
in disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  Id., 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was 
also advised on what evidence and/or information is necessary to 
establish entitlement to an effective date should benefits be 
granted.    

The Board acknowledges that the notice letter sent to the Veteran 
in June 2005 did not fully meet the requirements set forth in 
Vazquez-Flores and is not sufficient as to content and timing, 
creating a presumption of prejudice to the Veteran.  However, 
content-compliant notice was provided to the Veteran in May 2009, 
and his claim was subsequently adjudicated in June 2010.  Thus, 
the Board finds that any deficiency as to content or timing has 
been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).  The 
Board may therefore proceed to adjudicate the Veteran's claim 
without prejudice to him.

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the Veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence.  The Veteran has not identified any evidence 
VA has failed to obtain.

The duty to assist includes providing the Veteran a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Veteran was afforded VA examinations in July 2005 
and October 2009.  Significantly, the Board observes that he does 
not report that the condition has worsened since he was last 
examined, and thus a remand is not required solely due to the 
passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran.  Additional efforts to assist or notify 
him would serve no useful purpose.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits of 
his claim. 

II.  Analysis

Service connection for PTSD was granted in a January 2004 rating 
decision and evaluated as 30 percent disabling.  In April 2005, 
the Veteran filed a claim for an increased disability rating.  By 
rating decision issued in December 2005, a disability rating of 
50 percent was granted effective April 29, 2005 (the date of the 
Veteran's claim); however, the Veteran disagreed contending that 
his PTSD is at least consistent with the criteria for a 70 
percent disability rating.  In May 2009, the Veteran's appeal was 
remanded by the Board for additional development.  By rating 
decision issued in June 10, 2010, a 70 percent disability rating 
was granted for the Veteran's PTSD effective June 12, 2006.

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the 
evidence considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. at 
443. 

A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The VA treatment records show that the Veteran was initially 
assessed at the Dayton, Ohio VA Medical Center in August 2004 to 
have PTSD.  At the time, the Veteran had just completed the SATP 
program there.  He was seen for review of his PTSD diagnosis and 
history.  He was clean and sober and going through aftercare.  He 
was still on probation (from having a DUI) and was looking for 
work.  His speech was rapid, mildly pressured and circumstantial.  
The Veteran continued with counseling sessions every few months 
through April 2005.  These treatment records show he obtained a 
job with Kroger and was having some nightmares (that decreased) 
and flashbacks but was stable and doing well.  It was noted in 
October 2004 that, although having some conflicts with coworkers, 
he was stable and controlling his PTSD symptoms well.  An April 
2005 MHC Individual Therapy note indicates the Veteran was alert 
and oriented without suicidal or homicidal ideation.  He reported 
no longer working at Kroger although he was vague about the 
circumstances of his leaving stating "It was kind of a mutual 
agreement - they didn't give me my raises, and I'm not to set 
foot in Kroger again."  Despite this and having some legal 
problems, the Veteran's mood was good and it was remarked that he 
was not as anxious as in the past.  The Veteran reported it was 
the medication, and that, on it, he does not worry as much.  

The Veteran underwent VA examination in July 2005.  The Veteran 
reported that he had never been married and had no children.  He 
lived alone.  He last worked in March of 2005, and he stated that 
he was "let go" secondary to having had a DUI which led to the 
loss of his license and, therefore, no transportation.  
Subsequently, he had a right arm injury and he states that, based 
on this, he is not able to do his usual job which is construction 
work.  He has not been able to find a job since.  He also 
reported he was being evicted.  

Mental status examination demonstrated that the Veteran appeared 
somewhat older than his stated age of 55 with a rather weathered 
appearance.  He was dressed in casual dress pains, a dress shirt, 
a tie, a sport coat and casual dress shoes.  His clothes were 
well kept.  He displayed a few days growth of beard.  There was 
no impairment of his thought processes or his ability to 
communicate. He did not endorse specific hallucinations but he 
stated that he has some intrusive memories.  He was spontaneous 
during the interview.  His eye contact was good.  There was no 
inappropriate behavior.  He denied suicidal or homicidal 
ideation.  He was able to maintain his own activities of daily 
living.  He was oriented to person, place and time.  His memory 
was intact in all spheres.  He did not endorse obsessive 
compulsive behavior .  His speech was of normal cadence and 
volume but it was raspy.  The Veteran did not endorse many 
enjoyable activities; however, he stated he does date when he 
can.  He did not endorse panic attacks, described himself as 
"outgoing," and stated that he does charity work.  He stated 
that his mood is best described as "I'm waiting for the end.  I 
figure every day could be my last, but I'm happy to be here."  
He vaguely endorsed symptoms of mania and hypomania.

The Veteran's PTSD symptoms  included re-experiencing events such 
as daily intrusive distressing recollections, nightmares 
(characterized as "still pictures" by Veteran) four to five 
times per week, and to some degree flashbacks (although the 
Veteran reported that he feels he is able to avoid them).  In 
terms of avoidance symptoms, the Veteran avoids conversations 
about Vietnam, is unable to watch war movies, has decreased 
interest in significant activities, has difficulty feeling close 
to people, has a restricted range of affect, and is not very 
hopeful of the future.  As for arousal criteria, his sleep is 
disturbed (only sleeps four hours a night), is irritable 
(although medication has helped with this and he does not view 
himself as irritable), endorses difficulty with concentration, 
endorses hypervigilance and endorses a history of an exaggerated 
startle response.  

The assessment was PTSD, alcohol dependence in partial remission, 
and life circumstance.  A GAF score of 65 was assigned meant to 
reflect a moderate degree of impairment secondary to symptoms of 
PTSD.  The diagnosis of life circumstance is in reference to the 
situation of the notable financial stressors that he describes by 
way of unemployment which is secondary to his lack of 
transportation.  The Veteran indicated a pending eviction 
secondary to this as well.  The Veteran reported that he lost his 
license due to multiple DUI charges and, although he was eligible 
to receive his license again, he was not able to do so due to 
financial constraints.  Other than alcohol dependence, there was 
no other Axis I diagnoses evident during this evaluation.  The 
Veteran did describe having been "partially diagnosed bipolar" 
but the examiner noted that the symptomatology described was not 
convincing of such.

After April 2005, the Veteran was not seen for treatment for his 
PTSD again until November 22, 2005.  At that time, the Veteran 
reported that he still had intrusive thoughts, disrupted sleep, 
difficulty focusing, flashbacks when stressed (including during 
work), constant depressed mood, decreased energy, low motivation, 
anhedonia, and sense of foreshortened future.  He denied suicidal 
or homicidal ideation and having auditory or visual 
hallucinations.  He reported being sober for over a year after 
having completed two programs for alcohol dependence.  Mental 
status examination demonstrated that the Veteran was alert, 
casually dressed, unshaven beard of few weeks with intermittent 
eye contact.  He was moderately anxious without significant 
psychomotor agitation or retardation.  His speech was normal in 
rate, rhythm and volume.  His mood was depressed, and has affect 
was nonlabile.  Thought processes were linear and goal directed.  
The assessment was PTSD, dysthymic disorder, and rule out major 
depressive disorder and a GAF score of 50 was assigned.  

The Veteran was seen again in December 2005.  His speech was 
rapid but not pressured.  It was noted that the problems the 
Veteran has (losing his driver's license and having no 
transportation, being unable to work at his usual construction 
jobs because of torn bicep, and consequent financial difficulty) 
have naturally exacerbated his PTSD symptoms.  It was stated that 
therapy in whatever amount or frequency will not further this 
man's ability to cope with his symptoms - rather resolution of 
his practical problems will result in a lessening of his 
symptoms.  In January 2006, the Veteran reported having some mood 
swings and getting really depressed.  He referred flashbacks and 
intrusive thoughts of Vietnam.  He related lots of depression, 
decreased energy, low motivation and anhedonia.  Mental status 
examination was essentially the same as in November 2005.  In 
June 2006, the Veteran reported being irritated, restless and 
agitated easily.  He said he has not had many incidents of seeing 
things but still wakes up with "pictures in my mind."  He 
reported intrusive thoughts and racing mind.  Mental status 
examination demonstrated an alert, casually dressed man with an 
unshaven beard of a few week.  He had intermittent eye contact.  
He was moderately anxious.  His mood was depressed, and his 
affect nonlabile.  Diagnoses of PTSD and dysthymic disorder was 
continued.  

Subsequent VA mental health treatment records continue to show 
treatment for the Veteran's PTSD and that he has difficulty 
coping and increased PTSD symptoms when his stress level 
increases.  They also show he had a relapse in February 2008 of 
his alcohol dependence and ended up in jail.  In addition, since 
around March 2008, it has been noted that the Veteran looks 
scruffy and is unkempt in appearance.  Finally, an April 2009 
individual therapy note indicates that the Veteran has a pattern 
of increased PTSD symptoms when his stressors change.  On the 
positive, these treatment records show that the Veteran has 
maintained a relationship with his sister and brother-in-law and 
frequent social contacts.  (See January 2007 treatment note.) 

The Veteran underwent VA examination again in October 2009.  At 
that time, the Veteran reported being unable to work because of 
conditions relating to his knee and arm (bicep tear) in addition 
to his mental health issues.  He reported being limited in 
physical activity because of his arm condition, and that, because 
of this injury, he needs to find work that does not include 
physical labor.  He reported being on three mental health 
medications.  He reported that he had been taking a small engine 
repair correspondence course but he is finding it difficult to 
learn and suspects it will be very difficult for him to do 
because of his arm.  He reported last working in March 2005 at 
Kroger's.  He stated he did not do well on this job and it was 
more than he could really do.  He was working in the Meat 
Department and it was made clear to him that he was not working 
fast enough because of his arm.  He stated he had a falling out 
with management and wanted to leave because he was not doing well 
and he is not really a morning person.  He states his direct boss 
wanted to keep him, but the Veteran ended up leaving the 
position.  (The Board notes that this is inconsistent with the VA 
treatment records in which the Veteran indicated he left this job 
because of his PTSD symptoms.)  Since then, he stated he has not 
worked regularly, but has taken small jobs that he did not need 
to be in a hurry to do.  

As far as relationships, the Veteran stated that he has no 
current significant other and had not had a relationship for over 
10 years.  He stated "I can't get along with them."  He no 
longer drinks or does drugs and does not hang around people who 
are drinking.  He reported that he used to ride his bike on the 
nearby bike trail when not feeling well, but he had not felt like 
doing it at all this year.  He has a cat to help with loneliness.  
He has somewhat less contact with his sister and brother-in-law 
since they moved to another town, seeing them about one to two 
times a month.  He gets along with them fine.  He also talks to 
his brother but he does not see him very much.  He denied any 
other significant social relationships.

As far as leisure activities, the Veteran stated he likes to fish 
but had not done that this year.  He also used to hike but had 
not done that as well.  He reported lots of legal issues 
including three DUIs (driving while under the influence), the 
last in 2008.  

The Veteran shared about being bipolar as well, and how this is 
part of the reason he stays away from others and that he still 
gets aggravated quite a bit.  He tried to avoid the acting out 
that goes along with drinking and having bipolar.  He was told to 
reduce his stress level and to stop anything that increases his 
stress; when he does not do this, thoughts of Vietnam return.  He 
stated that is why he is only able to work for about an hour and 
that is it.  He stated he is not drinking at all and will not go 
into a bar.  He denied any suicidal thoughts although stated that 
there are days he does not really care what happens to him.  

In summarizing the Veteran's current psychosocial functioning, 
the examiner stated that he is currently unemployed and shows 
minimal interest in returning to employment.  Although he is 
studying some small engine repair, this appears to be more of a 
curiosity than actually a future vocational goal.  The Veteran 
appears to be able to take care of some minimal routine 
responsibilities of self care.  He is very isolated other than 
his sister and her husband.  In talking about his religious 
beliefs, it was very clear that he is likely to agitate, confuse 
or even frighten people who start to get to know him.  Generally 
his physical health appears to be pretty good for his age.  His 
recreation and leisure activities appear to be very minimal.  It 
is likely that the Veteran is minimizing this to some degree.

Mental status examination demonstrated that the Veteran was 
dressed casually and appeared neat and clean.  Generally his 
psychomotor activity was calm and depressed.  Speech was soft 
spoken until he touched on his religious beliefs at which point 
he became much more animated both physically and in his tone.  He 
could have easily kept talking for a very long time with minimal 
prompts.  Generally his attitude toward the examiner was noted to 
be somewhat resistant and vague, particularly at the start.  He 
clearly tried to steer the assessment at several points to 
promote his claim or to change topics when he became 
uncomfortable with the topic or questioning.  When the Veteran 
was asked how his mood was, he stated he does not feel much and 
it helps not to.  He does not want to get worked up about things 
either good or bad.  He then went back to talking about religion 
and how religion was keeping him going.  The Veteran's mood was 
sad and extremely flat until the issue of his religious beliefs 
was touched on.  Generally he had poor eye contact until that 
point.  His attention was fair and he was oriented to person, 
place and time.  His thought processes were clear and focused for 
the most part.  He became extremely focused once his religious 
beliefs were touched on.  For the most part, his thought content 
was appropriate.  When asked about delusions, he stated, "I hope 
not."  The Veteran's intelligence appeared to be average, and 
his judgment and insight appeared to be fair to poor.  There 
appeared to be no change in the Veteran's attention, 
concentration or memory.  He reported that he cannot forget about 
what happened to him, but he will forget what day it is, where he 
left his wallet, what was on his list of grocery things to buy, 
etc.  

With regard specifically to PTSD symptoms, the Veteran reported 
he will have intrusive thoughts about twice a week.  He stated he 
has dreams about the war at least three to four nights a week.  
He re-experiences the war about one to two times a year.  When he 
remembers incidents that actually happened, his heart starts to 
pound, he will start thinking about needing to talk or to do 
something, and needing to walk away.  Other physical symptoms 
include getting a headache.  He stated that he does not associate 
with anyone who wants to talk about the war.  He does not go 
anywhere that involves crowds or congestions, such as the mall or 
other crowded venues.  He reported loss of interest in pretty 
much everything and he tends not to pay attention to others.  He 
will help his sister and brother, but he tries not to get 
involved with others.  He stated he has a restricted affect, and 
that he is unable to have normal loving feelings.  He really sees 
no future other than more of the same.  He stated it pays to not 
think about how long he will live.  He has difficulty falling 
asleep.  He reported having hypervigilance and gave an example of 
when the neighbors are in trouble and the police come, he thinks 
that they are coming for him.    He stated that when he is 
startled it will take him about two hours to settle down.  

The Beck Depression Inventory showed severe depression.  Severe 
symptoms included self criticalness, crying and loss of interest.  
Moderate symptoms included pessimism, past failure, loss of 
pleasure, self-dislike, agitation, loss of energy, change in 
sleeping pattern (more), changes in appetite (less), 
concentration difficulty, tiredness, fatigue, and loss of 
interest in sex.  The examiner noted that these do seem to 
present his current functioning.  The PTSD Checklist-M gave a raw 
score of 67, which the examiner stated did fit his presentation 
at the examination; however, the examiner stated that the 
Veteran's attribution that his symptoms are all related to his 
PTSD remains open to challenge.  

The examiner diagnosed the Veteran to have PTSD, chronic, mild to 
moderate; bipolar II based on assessment and chart review, 
currently moderately depressed to severely depresses; and alcohol 
dependence in remission.  A GAF score of 42 was assigned.  The 
examiner noted that the Veteran presented a complicated 
assessment picture.  The Veteran clearly has PTSD related to his 
combat experience.  However, this seems to have played a more 
minor role in his life problems up to the time his parents died.  
The Veteran's history and the chart reflect ongoing problems with 
racing thoughts, inappropriate spending, irritability and anger 
suggestive of bipolar disorder particularly in light of the 
strong family history.  This was further complicated by the 
Veteran's alcohol dependence which resulted in multiple DUIs.  
There is some possibility that he used alcohol to medicate both 
the bipolar and the PTSD symptoms; it also became a problem in 
and of itself.  The examiner noted the family letter in the 
claims file, which also suggests bipolar disorder.  The examiner 
opined that it is likely when the Veteran's stressors increased 
that his PTSD symptoms increased as well and this has been 
pointed out by the Veteran's treating social worker in his 
individual sessions with the Veteran.  In addition, the examiner 
noted of interest was the MMPI administered in 2003, which showed 
a personality profile which "suggested serious psychopathology 
involving suspicion, delusions, and disturbed interpersonal 
relationships.  Individuals with similar profiles tend to be more 
comfortable when alone.  Thought processes are typically marked 
by over generalizations, misinterpretations, over ideation, and 
unusual if not bizarre thoughts.  Such individuals are usually 
socially withdrawn as they tend to be distrustful, emotionally 
inappropriate and may seem odd or strange."  The examiner stated 
that this continues to accurately reflect the Veteran's 
presentation today.  The Veteran likely is able to adequately 
present himself for brief periods and as long as certain topics 
are not touched upon; once that happens the Veteran may more 
clearly show the pattern suggested by the MMPI-II.  Finally, the 
examiner noted that the Veteran appears to be currently 
unemployable because of a multitude of factors listed above 
including some physical limitations.  While the Veteran does have 
PTSD, the examiner opined that it is less likely than not that 
his unemployability is related solely or mostly to his PTSD.  The 
major contributor is likely his substance dependence in the past 
and his poorly controlled bipolar disorder and his odd and 
unusual personality characteristics.  The Veteran's low GAF score 
is more likely than not the result of his non-PTSD symptoms.  

After considering the above evidence, the Board finds that the 
evidence actually establishes that the Veteran's PTSD worsened as 
of November 22, 2005, as the treatment note of that date shows 
the first GAF score of 50 and also shows an increase in the 
Veteran's depressive symptoms as well as continued intrusive 
thoughts and flashbacks caused by stress (especially during 
work).  The Board finds that this treatment note is the first 
record that shows the Veteran has difficulty in adapting to 
stressful circumstances, which meets the criteria for a 70 
percent disability rating.  Subsequent treatment records continue 
to show that the Veteran's PTSD symptoms are exacerbated by his 
daily stressors indicating an inability to adapt to stressful 
circumstances.  These symptoms combined with the GAF scores of 50 
and 42 represent a disability picture that is most consistent 
with the criteria for a 70 percent disability rating.  Thus, the 
Board finds that a 70 percent disability rating is warranted as 
of November 22, 2005.

The 70 percent disability rating, however, is not warranted 
earlier as the evidence shows that the Veteran's PTSD was well-
controlled despite the stressful situations in his life such as 
his finances and work.  In addition, although the medical 
evidence showed intrusive thoughts and continued nightmares, it 
indicated that the Veteran's medication had helped to reduce 
them, especially the frequency of his nightmares.  Finally, this 
evidence combined with the GAF score of 65 given at the VA 
examination, is consistent with a disability picture represented 
by the 50 percent disability rating already awarded.  Thus, the 
Board finds that the preponderance of the evidence is against 
finding that a disability rating in excess of 50 percent is 
warranted prior to November 22, 2005.

Finally, the Board finds that a 100 percent disability rating is 
not warranted as the evidence fails to establish that the Veteran 
has total occupational and social impairment.  The Veteran last 
worked from September 2004 until about April 2005.  The record is 
not clear as to whether the termination of this employment was 
due to the Veteran's service-connected PTSD or was due to 
nonservice-connected physical limitations or other reasons not 
related to his PTSD.  (See VA treatment records versus the VA 
examination reports.)  Subsequently the Veteran has performed 
small jobs that he was able to do in his own time.  In addition, 
he was taking a correspondence course in small engine repair at 
the time of his last VA examination in October 2009.  Thus, the 
evidence does not establish total occupational impairment.  In 
addition, the Veteran stated that he has been able to maintain 
relationships with his sister, her husband and his brother 
although he avoids others.  Thus, there is not total impairment 
of social functioning as the Veteran is able to maintain some 
significant relationships albeit with family only.  For these 
reasons, the preponderance of the evidence is against finding 
that a disability rating in excess of 70 percent is warranted.

Finally, the Board must consider whether referral for 
consideration of an extraschedular rating is warranted.  It is 
generally provided that the rating schedule will represent, as 
far as can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from a service-
connected disability.  38 C.F.R. § 3.321(a).  In the exceptional 
case, however, to accord justice, where the schedular evaluations 
are found to be inadequate, the Secretary is authorized to 
approve, on the basis of the criteria set forth in 38 C.F.R. § 
3.321(b)(1), an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. § 
3.321(b).  The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  Id.  The Veteran's entire history 
is reviewed when making disability evaluations.  See 38 C.F.R. §  
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other words, 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  In doing so, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the VA rating schedule 
adequately contemplates the level of industrial impairment caused 
by the Veteran's PTSD as the rating criteria take into 
consideration the affect PTSD symptoms have on his occupational 
functioning as well as his social functioning.  Consequently, the 
rating schedule is adequate to rate the Veteran's PTSD, and he 
has not argued otherwise.

For the foregoing reasons, the Board finds that a disability 
rating of 50 percent is warranted prior to November 22, 2005, and 
a disability rating of 70 percent is warranted thereafter.  


ORDER

Entitlement to a disability rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD) prior to 
November 22, 2005, is denied.

Entitlement to a disability rating of 70 percent for service-
connected posttraumatic stress disorder (PTSD) is granted 
effective November 22, 2005, subject to controlling regulations 
governing the payment of monetary benefits.


REMAND

The Board finds that remand is necessary for adjudication of 
whether the Veteran is entitled to a TDIU due to his service-
connected PTSD.  The Board finds that the issue of a TDIU has 
been reasonably raised by the Veteran and the record and, thus, 
is part of the Veteran's claim for an increased disability rating 
for his service-connected PTSD.  See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  Furthermore, the issue of whether 
there is entitlement to a TDIU is inextricably intertwined with 
the above-awarded disability rating of 70 percent effective 
November 22, 2005.  Thus, the Board cannot address this in the 
first instance and must remand for the Agency of Original 
Jurisdiction to address.

Accordingly, this case is REMANDED for the following:

After conducting all necessary 
development, adjudicate the TDIU aspect of 
the Veteran's claim for increased 
disability ratings for his service-
connected PTSD.  If such action does not 
resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


